Citation Nr: 1039068	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  10-16 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for the service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to October 
1948 and from January 1949 to April 1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision the RO granted service connection for 
hearing loss and assigned an initial 10 percent disability 
rating, effective from May 27, 2008.  The Veteran disagreed with 
the initial rating assigned for the service-connected hearing 
loss.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks an initial rating in excess of 10 percent for 
the service-connected hearing loss.  

The assignment of disability ratings for hearing impairment are 
derived by the mechanical application of the Ratings Schedule to 
the numeric designations assigned after audiometry evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) 
(indicating that the criteria for evaluating the degree of 
impairment resulting from hearing loss under the Rating Schedule, 
unlike extraschedular consideration under section 3.321(b) of the 
regulations, rely exclusively on objective test results). 

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations are to be conducted without the use of 
hearing aids.  To evaluate the degree of disability from 
defective hearing, the rating schedule establishes 11 auditory 
acuity levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the pure 
tone threshold average, as contained in a series of tables within 
the regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  This average is used in all 
cases (including those in Sec. 4.86) to determine the Roman 
numeral designation for hearing impairment where the axes 
intersect.  Average pure tone decibel loss for each ear is 
located on Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  The results are 
then matched between the "better" ear and the "poorer" ear on 
Table VII to produce a disability rating under Code 6100.

To warrant the assignment of a compensable rating, and higher, 
for bilateral hearing loss, the evidence must show that the 
hearing loss rises to the requisite level of severity as 
proscribed in 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.

Additionally, for exceptional patterns of hearing, under 38 
C.F.R. § 4.86(a), when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or higher, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa of 38 C.F.R. § 4.85, whichever results in 
the higher numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral is then 
elevated to the next higher Roman numeral.  Again, each ear will 
be evaluated separately.  38 C.F.R. § 4.86(b).

The record contains two VA audiological examinations for rating 
purposes conducted during the period since the Veteran filed his 
claim for service connection.  




Specifically, the August 2008 findings are as follows:  



HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
50
60
70
80
65
84
LEFT
60
70
70
75
69
88

These figures, when applied to 38 C.F.R. § 4.85, Table VI (for 
the right ear) and VIa (for the left ear), correspond to Level 
III hearing in the right ear and Level V hearing in the left ear.  
Application of these levels to Table VII at 38 C.F.R. § 4.85 
results in a 10 percent rating.  Importantly, each of the pure 
tone thresholds in the left ear is above 55; thus, the Veteran's 
left ear hearing loss meets the definition of an "exceptional 
pattern of hearing impairment" pursuant to 38 C.F.R. § 4.86.  In 
cases such as this, the Roman numeral designation of hearing 
impairment is determined from either Table VI or Table VIa, 
whichever results in the higher numeral.  In this case, the use 
of Table VIa results in the higher numeral, and, when applied to 
Table VII, results in a 10 percent rating.  

The June 2010 audiogram findings are as follows:  


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
50
50
75
75
63
88
LEFT
50
75
75
85
71
84

These figures, when applied to 38 C.F.R. § 4.85, Table VI, 
correspond to Level III hearing in the right ear and Level III 
hearing in the left ear.  Application of these levels to Table 
VII at 38 C.F.R. § 4.85 results in a 0 percent rating.  The 
primary difference between the audiograms from August 2008 and 
June 2010 rests on the fact that the left ear hearing loss in 
June 2010 does not rise to the level of an "exceptional pattern 
of hearing impairment" under 38 C.F.R. § 4.86 because the pure 
tone threshold at each of the four specified frequencies (1000, 
2000, 3000 and 4000 Hz) is not 55 decibels or more.  
Specifically, the pure tone threshold at 1000 Hz in the left ear 
is 50; thus, the use of Table VIa is not permitted.  As such, the 
criteria for the assignment of a 10 percent rating are not met 
based on the audiometric findings from June 2010.  

Although the figures in the June 2010 audiogram, when applied to 
Table VI, correspond to a noncompensable rating as opposed to a 
10 percent rating, the overall disability picture is relatively 
similar to that of the disability picture shown based on the 
August 2008 findings.  

Notwithstanding the similar findings on the VA examinations, the 
Veteran's private otolaryngologist paints a relatively different 
picture of the Veteran's hearing impairment.  The examination 
findings from the Veteran's private ENT specialist, Dr. R. appear 
to show that the Veteran's hearing loss is more severe than is 
currently represented by the initial 10 percent rating assigned, 
but it is not entirely clear as to exactly what degree that is 
based on the private examination reports.  

In August 2008, Dr. R wrote that the Veteran had "severe hearing 
loss," but also noted in an August 2008 memorandum that the 
Veteran had a moderate to severe bilateral mid and high frequency 
sensorineural hearing loss with 90 percent speech discrimination 
at 55 decibels presentation.  

The Veteran reports that his hearing worsened after August 2008.  
An audiogram dated in November 2009 confirms a drop of 20-60 db 
in thresholds since the August 2008 audiogram.  The November 2009 
audiogram appears to show a pure tone average of 80 db in the 
right ear and 78 db in the left ear (the average of 1000, 2000, 
3000, and 4000 Hz).  The November 2009 audiogram also appears to 
show speech discrimination scores of 58 percent in the right ear 
and 80 percent in the left ear.  

In March 2010 correspondence, Dr. R. indicated that he was a 
board certified otolaryngologist who diagnosed the Veteran with 
severe to profound bilateral sensorineural hearing loss in both 
ears.  Dr. R. also indicated that the Veteran's hearing tests 
were performed by Dr. K.B., a state licensed and board certified 
audiologist.  Dr. R. also noted that an ANSI certified booth was 
used for testing purposes.  Dr. R. indicated that speech 
discrimination testing was performed in both ears showing a 
speech reception threshold of 65 decibels in the right ear and 50 
decibels in the left ear.  Dr. R. confirmed that the speech 
discrimination scores [from the November 2009 audiogram] were 58 
percent in the right ear and 80 percent in the left ear.  Dr. R. 
indicated that the Maryland CNC testing was used for speech 
discrimination.  

These figures, when applied to 38 C.F.R. § 4.85, Table VI, 
correspond to Level VIII hearing in the right ear and Level V 
hearing in the left ear.  Application of these levels to Table 
VII at 38 C.F.R. § 4.85 results in a 30 percent rating.  

Because the results from the VA audiological testing in August 
2008 and June 2010 are relatively similar, but the results from 
the private ENT in November 2009 are drastically different, the 
results need to be reconciled, particularly given that the June 
2010 VA examiner was not provided with the claims file in 
conjunction with that examination.  Thus, the VA examination who 
conducted the June 2010 audiometric testing was completely 
unaware of the Veteran's private testing results from November 
2009 and could therefore not comment on the difference between 
the VA findings and the private findings.  As such, another VA 
examination is necessary, and the examiner must be provided with 
the claims file for review in order to reconcile the inconsistent 
evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available VA medical records 
concerning treatment received by the 
Veteran for his service-connected hearing 
loss since February 2010, not already 
associated with the claims file.  

2.  Also, with appropriate authorization 
from the Veteran, associate with the claims 
folder any additional relevant records 
since March 2010, to include from the 
Veteran's private ENT, Dr. M. Riesberg, 
M.D.  

3.  Schedule the Veteran for a VA 
audiological examination.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests and 
studies should be performed, including 
audiometric testing, and all findings 
should be set forth in detail.  It is 
requested that the VA examiner indicate all 
present symptoms and manifestations 
attributable to the Veteran's service-
connected bilateral hearing loss.  The 
examiner should also address the Veteran's 
private examination reports of record, 
including the November 2009 private 
audiogram, and reconcile these findings 
with the VA findings in August 2008, June 
2010 and the findings from the current 
examination.  The VA examiner should 
further comment upon the effect of hearing 
loss on occupational functioning and daily 
activities.

4.  Following completion of the development 
requested, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




